Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


CONTINUATION APPLICATION
This application is a Continuation of US Application 16864643, now US Patent number 11217928.


Specification
The disclosure is objected to because of the following informalities:
[0001] the US Pat# associated with US Application# 16/864,643 is missing.  
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15; 16-23; 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-12, 14, 15; 16-18, 20; 24, 25 of U.S. Patent No. 11217928.
In reference to claim  1, Claim 1 of U.S. Patent No. 11217928 teaches an electrical connector (10) comprising a plug (20) arranged and designed to connect to a receptacle (40); the receptacle (40) comprising: an electrically-insulating receptacle body (42); a receptacle conductor ring (50) having an axial inner bore (50b) defining an inside diameter; a receptacle electrically-conductive member (W) connected to the receptacle conductor ring (50) and exiting an end of the receptacle body (42); and the plug (20) comprising: an electrically-insulating plug body (22); a plug conductor ring (30) having an outer diameter; and a plug electrically-conductive member (W) connected to the plug conductor ring (30), the plug electrically-conductive member (W) within the plug body (22) and exiting an end of the plug body (22); the electrically-conductive contact having a generally annular, polygonal- shaped axial profile comprising a plurality of substantially straight segments joined by a plurality of rounded corners defining an axial opening, the electrically- conductive contact having a relaxed position and an elastically-deformed position.
However U.S. Patent No. 11217928 does not teach an electrically-conductive contact contacting the plug conductor ring , in the relaxed position, the electrically-conductive contact has a relaxed inscribed diameter that is larger than the inside diameter of the receptacle conductor ring, in the elastically-deformed position, the electrically-conductive contact is elastically deformed within the axial inner bore of the receptacle conductor ring by the receptacle conductor ring, the receptacle conductor ring contacting the electrically-conductive contact and electrical contact is achieved between the receptacle conductor ring and the plug conductor ring, and upon removal of the receptacle conductor ring from contact with the electrically-conductive contact , the electrically-conductive contact returns to the relaxed position.  
	It has been held that rearranging parts of an invention involves only routine skill in the art.
Rearranging the electrically-conductive contact to be on the outer diameter of the plug conductor ring is seen as an obvious modification.  Further, in regards to the limitation “ in the relaxed position, the electrically-conductive contact has a relaxed inscribed diameter that is larger than the inside diameter of the receptacle conductor ring”, the diameter of the electrically-conductive contact will have a relaxed inscribed diameter that is larger than the receptacle conductor ring when placed on the plug body.  This will insure that that the electrically-conductive contact will make electrical contact with the receptacle conductor ring.  Rearranging the parts of U.S. Patent No. 11217928 to arrive at the results of claim 1 is seen to be an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the electrically-conductive contact to be on the outer diameter of the plug conductor ring.  The elastically deformable electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.

 	In reference to claim  2, Claim 2 U.S. Patent No. 11217928 teaches wherein the plug conductor ring (30) is one of a plurality of plug conductor rings (30), the receptacle conductor ring (50) is one of a plurality of receptacle conductor rings (50), and the electrically-conductive contact (100) is one of a plurality of electrically-conductive contacts (100), wherein the number of plug conductor rings (30), the number of receptacle conductor rings (50) and the number of electrically-conductive contacts (100) is the same.  
In reference to claim  3, Claim 3 of U.S. Patent No. 11217928 teaches wherein upon insertion of the plug (20) into the receptacle (40) and substantially radially aligning the plug and receptacle conductor rings (30 and 50), the plurality of substantially straight segments (102s) provide electrical contact with the plug conductor ring (30) and the plurality of rounded corners (102c) provide electrical contact with the receptacle conductor ring (50).
In reference to claim 4, Claim 4 of U.S. Patent No. 11217928 substantially teaches the invention as claimed.
However U.S. Patent No. 11217928 does not teach wherein the plug conductor ring (30') has an annular groove (51') facing radially outward, and at least a portion of the electrically-conductive contact (100') is in the annular groove (51').
It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the annular groove (51) of U.S. Patent No. 11217928 to arrive at the results of claim 4 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the annular groove to be on the plug conductor ring so that the electrically-conductive contact is in the annular groove.  The electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
 
In reference to claim  5, claim 5 of U.S. Patent No. 11217928 substantially teaches the invention as claimed.
However U.S. Patent No. 11217928 does not teach wherein at least a portion of the electrically- conductive contact (100') is not in the annular groove (51').
It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the electrically conductive contact to be on the plug conductor ring is seen as an obvious modification.  Further, a portion of the electrically conductive contact will not be in the annular groove.  Therefore, rearranging the location of the electrically-conductive contact to arrive at the results of lcaim 5 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the electrically-conductive contact to arrive at the results of claim 5.  The electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
 In reference to claim  6, claim 5 of U.S. Patent No. 11217928 substantially teaches the invention as claimed.
However U.S. Patent No. 11217928 does not teach wherein at least a portion of the plurality of rounded corners is not in the annular groove.
It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the electrically conductive contact to arrive at the results of claim 6 is seen as an obvious modification where at least a portion of the plurality of rounded corners will not be in the annular groove.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the electrically-conductive contact to arrive at the results of claim 6.  The electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
In reference to claim  7, claim 5 of U.S. Patent No. 11217928 substantially teaches the invention as claimed.
However U.S. Patent No. 11217928 does not teach wherein at least a portion of each of the plurality of rounded corners is not in the annular groove.
It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the electrically conductive contact to arrive at the results of claim 7 is seen as an obvious modification where at least a portion of each of the plurality of rounded corners will not be in the annular groove.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the electrically-conductive contact to arrive at the results of claim 7.  The electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
In reference to claim  8, claim 4 of U.S. Patent No. 11217928 substantially teaches the invention as claimed.
However U.S. Patent No. 11217928 does not teach wherein at least a portion of the plurality of substantially straight segments is in the annular groove.
It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the electrically conductive contact to arrive at the results of claim 8 is seen as an obvious modification where at least a portion of the plurality of substantially straight segments are in the annular groove.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the electrically-conductive contact to arrive at the results of claim 8.  The electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
In reference to claim  9, claim 4 of U.S. Patent No. 11217928 substantially teaches the invention as claimed.
However U.S. Patent No. 11217928 does not teach wherein at least a portion of each of the plurality substantially straight segments is in the annular groove.
It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the electrically conductive contact to arrive at the results of claim 9 is seen as an obvious modification wherein at least a portion of each of the plurality substantially straight segments are in the annular groove.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the electrically-conductive contact to arrive at the results of claim 9.  The electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
In reference to claim  10, claim 10 of U.S. Patent No. 11217928 teaches wherein the annular groove (51) comprises a pair of sidewalls (51s) extending radially inward to a groove base (51b), and at least a portion of each of the plurality of substantially straight segments (102s) contacts the groove base (5ib).
In reference to claim  11, claim 11 of U.S. Patent No. 11217928 teaches wherein the annular groove (51) comprises a pair of sidewalls (51s) extending radially inward to a groove base (51b), and an axial distance between the pair of sidewalls (51s) defines a groove width, and the electrically-conductive contact (100) has a contact width (102w), wherein the groove width is in the range of about 0.001" to 0.015" wider than the contact width (102w).
In reference to claim  12, claim 12 of U.S. Patent No. 11217928 teaches wherein the electrically-conductive contact (100) is discontinuous and has first and second ends (104f, 104s) received in the annular groove (51).
In reference to claim  13, claim 12 of U.S. Patent No. 11217928 teaches the first and second ends (104f, 104s) are at a mid-portion of one substantially straight segment (102s).
In reference to claim  14, claim 14 of U.S. Patent No. 11217928 teaches wherein the annular groove (51) comprises a pair of sidewalls (51s) extending radially inward to a groove base (51b), and at least a portion of the plurality of substantially straight segments (102s) contact the groove base (51b).
In reference to claim  15, claim 15 of U.S. Patent No. 11217928 teaches wherein a groove depth is defined by a radial length of one of the sidewalls (51s), and the plurality of substantially straight segments (102s) and the plurality of rounded corners (102c) have a contact thickness (102t) that is less than the groove depth.
In reference to claim  16, claim 16 of U.S. Patent No. 11217928 teaches a plug (20) arranged and designed to connect to a receptacle (40); the receptacle (40) comprising: an electrically-insulating receptacle body (42); a receptacle conductor ring (50) having an axial inner bore (50b); and a receptacle electrically-conductive member (W) connected to the receptacle conductor ring (50) and exiting an end of the receptacle body (42); and the plug (20) comprising: an electrically-insulating plug body (22); a plug conductor ring (30); a plug electrically-conductive member (W) connected to the plug conductor ring (30'), the plug electrically-conductive member (W) within the plug body (22) and exiting an end of the plug body (22); and an electrically-conductive contact (100) being discontinuous annularly defining first and second ends (104f, 104s) and having a generally annular profile defining an axial opening, the electrically-conductive contact (100) having a contact width (102w) in an axial direction being less than the axial groove width, at least a portion of the electrically-conductive contact (100) received in and contacting the annular groove (51) and at least a portion of the electrically-conductive contact (100) not received in the annular groove (51), wherein upon insertion of the plug (20) into the receptacle (40) and substantially radially aligning the plug and receptacle conductor rings (30 and 50), the electrically- conductive contact (100) is elastically deformed and provides electrical contact between the plug conductor ring (30) and the receptacle conductor ring (50).
However U.S. Patent No. 11217928 does not teach a plug conductor ring (30) having an annular groove (51) facing radially outward, the annular groove (51) having an axial groove width.
	It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the annular groove to be on the plug conductor ring to arrive at the results of claim 16 is seen to be an obvious modification.  Further, in regards to “…in the relaxed position, the electrically conductive contact has a relaxed inscribed diameter that is larger than the outer diameter of the plug conductor ring, ” the diameter of the electrically-conductive contact will have a relaxed inscribed diameter that is larger than the receptacle conductor ring when placed on the plug body.  This will insure that that the electrically-conductive contact will make electrical contact with the receptacle conductor ring.  Rearranging the parts of U.S. Patent No. 11217928 to arrive at the results of claim 16 is seen to be an obvious modification
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the annular groove to arrive at the results of claim 16.  The electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
	In reference to claim  17, claim 17 of U.S. Patent No. 11217928 teaches comprises a pair of sidewalls (51s) extending to a groove base (51b), and an axial distance between the pair of sidewalls (51 s) defines the axial groove width, and the electrically-conductive contact (100) has a contact width (102w), wherein the axial groove width is in the range of 0.001" to 0.015" wider than the contact width (102w).  

	However, U.S. Patent No. 11217928 does not teach wherein the annular groove  comprises a pair of sidewalls (51s) extending radially inward to a groove base (51b), and an axial distance between the pair of sidewalls (51s) defines the axial groove width, and the electrically-conductive contact (100) has a contact width (102w), wherein the axial groove width is in the range of 0.001" to 0.015" wider than the contact width (102w).
	It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the annular groove to arrive at the results of claim 17 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the annular groove to arrive at the results of claim 17.  The electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
	In reference to claim  18, claim 18 of U.S. Patent No. 11217928 teaches wherein the electrically-conductive contact (100) comprises a plurality of substantially straight segments (102s) joined by a plurality of corners (102c), and the generally annular profile and the defined axial opening are generally polygonal-shaped.
	In reference to claim  19, claim 18 of U.S. Patent No. 11217928 substantially teaches the invention as claimed.
	However U.S. Patent No. 11217928 does not teach wherein at least a portion of the plurality of corners is not in the groove.
It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the electrically-conductive contact to arrive at the results of claim 19 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the electrically-conductive contact to arrive at the results of claim 19.  The electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
In reference to claim  20, claim 20 of U.S. Patent No. 11217928 teaches wherein upon insertion of the plug (20) into the receptacle (40) and substantially radially aligning the plug and receptacle conductor rings (30 and 50), the electrically-conductive contact (100) elastically deforms and the plurality of substantially straight segments (102s) provide electrical contact with the plug conductor ring (30) and the plurality of corners (102c) provide electrical contact with the receptacle conductor ring (50).
In reference to claim  21, claim 21 of U.S. Patent No. 11217928 teaches wherein the annular groove (51) comprises a pair of sidewalls (51s) extending radially to a groove base (51b), wherein the axial groove width is defined by an axial distance between the pair of sidewalls (51s) and a groove depth is defined by a radial length of one of the sidewalls (51s), and the plurality of substantially straight segments (102s) and the plurality of corners (102c) have a contact thickness (102t) that is less than the groove depth.
	However U.S. Patent No. 11217928 does not teach the annular groove comprises a pair of sidewalls extending radially inward to a groove base.
It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the annular groove so that it comprises a pair of sidewalls extending radially to a groove base is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the electrically-conductive contact to arrive at the results of claim 21.  The electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
In reference to claim  22, claim 22 of U.S. Patent No. 11217928 teaches wherein the first and second ends (104f, 104s) are received in the annular groove (51).
In reference to claim  23, claim 23 of U.S. Patent No. 11217928 teaches wherein the electrically-conductive contact (100) comprises a plurality of wavy segments (122s) joined by a plurality of rounded external corners (102c).
In reference to claim  24, claim 24 of U.S. Patent No. 11217928 teaches the receptacle (40) comprising: an electrically-insulating receptacle body (42); a receptacle conductor ring (50) having an axial inner bore (50b); and a receptacle electrically-conductive member (W) connected to the receptacle conductor ring (50) and exiting an end of the receptacle body (42); the plug (20) comprising: an electrically-insulating plug body (22); the electrically-conductive contact (100') having a generally annular, polygonal- shaped profile and comprising a plurality of substantially straight segments (102s) joined by a plurality of rounded corners (102c) defining an axial opening, the electrically- conductive contact (100) being discontinuous and having first and second ends (104f, 104s) received in the annular groove (51), the electrically-conductive contact (100) having a relaxed position and an elastically-deformed position.
However U.S. Patent No. 11217928 does not teach a plug conductor ring (30') having an outer diameter and an annular groove (51') facing radially outward; iii) a plug electrically-conductive member (W) connected to the plug conductor ring (30'), the plug electrically-conductive member (W) within the plug body (22) and exiting an end of the plug body (22); and iv) an electrically-conductive contact (100') contacting the plug conductor ring (30'), at least a portion of the electrically-conductive contact (100') is in the annular groove (51'),  in the relaxed position, the electrically-conductive contact (100') has a relaxed inscribed diameter (102d') that is larger than the outer diameter of the plug conductor ring (30'), in the elastically-deformed position, the electrically-conductive contact (100') is elastically deformed within the axial inner bore (50b') by the receptacle conductor ring (50'), the receptacle conductor ring (50') contacting the electrically-conductive contact (100') and electrical contact is achieved between the plug conductor ring (30') and the receptacle conductor ring (50'), and upon removal of the receptacle conductor ring (50') from contact with the electrically-conductive contact (100'), the electrically-conductive contact (100') returns to the relaxed position.
It has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the annular groove and the electrically-conductive contact to arrive at the results of claim 24 is seen as an obvious modification.  Further, in regards to the limitation “ in the relaxed position, the electrically-conductive contact has a relaxed inscribed diameter that is larger than the outer diameter of the plug conductor ring”, the diameter of the electrically-conductive contact will have a relaxed inscribed diameter that is larger than the plug conductor ring when placed on the plug body.  This will insure that the electrically-conductive contact will make electrical contact with the receptacle conductor ring upon mating.  Rearranging the parts of U.S. Patent No. 11217928 to arrive at the results of claim 24 is seen to be an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the annular groove and the electrically-conductive contact to arrive at the results of claim 24.  The elastically deformable electrically-conductive contact will still provide electrical connection between the plug and receptacle, therefore new results are not produced.
In reference to claim 25, Claim 25 of U.S. Patent No. 11217928 teaches wherein the first and second ends (104f, 104s) are at a mid-portion of one substantially straight segment (102s).


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/09/2022